

116 HRES 594 IH: Expressing profound concern about threats to human rights, the rule of law, democracy, and the environment in Brazil.
U.S. House of Representatives
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 594IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2019Mr. Grijalva (for himself, Mr. DeFazio, Mr. Espaillat, Mr. García of Illinois, Ms. Haaland, Ms. Norton, Ms. Jackson Lee, Mr. Johnson of Georgia, Mr. Khanna, Ms. McCollum, Mr. McGovern, Mr. Rush, Ms. Wild, Mr. Pocan, and Mr. Huffman) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing profound concern about threats to human rights, the rule of law, democracy, and the
			 environment in Brazil.
	
 Whereas Brazil and the United States have an important strategic partnership and have cooperated closely on numerous issues of mutual interest including trade, regional security, energy, the protection of the environment, and the fight against racial discrimination;
 Whereas in recent years Brazil made significant strides in strengthening democracy, reducing poverty, addressing racial and gender-based disparities, building a more just and inclusive society, and reducing deforestation in the Amazon;
 Whereas Brazil contains about 60 percent of the Amazon rainforest and produces 6 percent of all oxygen generated by photosynthesis;
 Whereas, on October 28, 2018, far-right politician Jair Bolsonaro was elected president, in an election marred by the controversial disqualification of his leading opponent;
 Whereas President Bolsonaro praises Brazil’s former military dictatorship, which tortured 20,000 people and killed or disappeared 434 people, according to Brazil’s Special Commission on Political Killings and Disappearances;
 Whereas President Bolsonaro made his first foreign trip to the United States to meet President Trump, where he declared that they stand side by side in their efforts to ensure liberties and respect to traditional family lifestyles, respect to God, our Creator, against the gender ideology or the politically correct attitudes and against fake news.;
 Whereas President Trump praised President Bolsonaro and emphasized their fantastic working relationship and the many views they share; Whereas President Trump announced during their meeting he would unilaterally designate Brazil a Major Non-NATO Ally, facilitating preferential treatment for Brazil with regard to military assistance and sales or use of military equipment;
 Whereas President Bolsonaro and officials from his government have made statements and pursued policy reforms that threaten the human rights of vulnerable sectors of Brazilian society, including indigenous and Afro-Brazilian peoples, members of the LGBTI community, land rights activists, the labor movement, and political opponents;
 Whereas President Bolsonaro has pledged that he will not even permit a centimeter to be demarcated for indigenous reserves or quilombolas, the communities of descendants of enslaved Africans that are home to over 1,000,000 Afro-Brazilians;
 Whereas President Bolsonaro has referred to indigenous peoples living in protected ancestral lands as zoo animals;
 Whereas President Bolsonaro has said the Afro-Brazilian residents of quilombolas aren’t even good for procreation anymore; Whereas one of the first measures of the Bolsonaro administration was to transfer the authority tasked with protecting the lands of indigenous peoples to the Ministry of Agriculture, widely known to be controlled by agribusiness interests that oppose indigenous and quilombola land rights;
 Whereas Bolsonaro administration officials announced their intention to open up vast protected areas of the Amazon, including indigenous territories, to mining, logging, and agricultural corporations, a move that is expected to lead to rampant deforestation and accelerate global warming;
 Whereas the rate of deforestation of the Amazon rainforest in Brazil increased by 88 percent in June 2019, compared to the same period in 2018, according to Brazil’s National Institute of Space Research;
 Whereas, in August 2019, Brazil’s National Institute of Space Research announced that it had identified nearly 40,000 fires in the Brazilian Amazon since the beginning of the year, a phenomenon linked to deforestation and the expansion of slash and burn agriculture;
 Whereas Brazil’s foreign minister, Ernesto Araujó, has referred to climate change as a plot by cultural marxists; Whereas the Bolsonaro administration has made drastic cuts to Brazil’s environmental enforcement agency;
 Whereas, according to the international NGO, Global Witness, Brazil is one of the most dangerous countries in the world for land and environmental advocates;
 Whereas President Bolsonaro has publicly expressed support for the indiscriminate killing of criminal suspects by the police;
 Whereas, according to Brazil’s Institute of Public Security, police agents in Rio de Janeiro killed a record 432 people in the first three months of 2019;
 Whereas, on April 7, 2019, Afro-Brazilian musician Evaldo Rosa dos Santos was killed in Rio de Janeiro when military troops shot his vehicle 80 times;
 Whereas, on February 4, 2019, Brazilian Justice Minister Sergio Moro introduced legislation that, according to Human Rights Watch, could significantly increase the quantity of unjustifiable killings perpetrated by police agents;
 Whereas, in March 2018, Afro-Brazilian LGBTQ activist and dissident politician Marielle Franco was assassinated, and the individuals who ordered her murder remain at large;
 Whereas homophobic hate crimes and killings have been increasing throughout Brazil, as reported by the Washington Post, and openly gay Congressman Jean Wyllys fled Brazil in January 2019, after receiving repeated death threats;
 Whereas President Bolsonaro has closed the 88-year-old Ministry of Labor, announced reforms that would effectively end the country’s labor justice system and eliminate the right to collective bargaining, and issued an Executive order that weakens labor inspection and enforcement, ends overtime and Sunday pay, and reduces paid vacations and severance payments;
 Whereas former Brazilian president Luiz Inácio Lula da Silva—the leading candidate in the October 2018 presidential elections—was arrested on dubious charges of corruption, swiftly sentenced to 12 years in prison, and deemed legally ineligible to run for office;
 Whereas Brazilian authorities rejected a request by the United Nations Human Rights Committee to allow da Silva to run in the October 2018 elections, despite the Brazilian State’s legal ratified obligation to comply to the International Covenant on Civil and Political Rights;
 Whereas Sergio Moro, the presiding judge in da Silva’s case, acted in a clearly biased manner toward da Silva, violating his right to a fair and impartial judicial process under Brazilian law;
 Whereas, in June 2019, media outlets published leaked communications exposing politically motivated collusion between Sergio Moro and prosecutors in da Silva’s case, with Moro providing strategic advice and sharing privileged information with prosecutors;
 Whereas President Bolsonaro appointed Sergio Moro to the position of Minister of Justice and later announced that he had promised to nominate Moro to the next open seat on Brazil’s Supreme Federal Court; and
 Whereas, in July 2017, a senior Department of Justice official stated that it was hard to imagine a better cooperative relationship in recent history than that of the United States Department of Justice and the Brazilian prosecutors and cited the Department of Justice’s cooperation with the Lava Jato task force that charged and prosecuted da Silva: Now, therefore, be it
	
 That the House of Representatives— (1)calls on President Bolsonaro and members of his cabinet to abstain from hate speech and threats directed at minorities and to instead work to protect the human rights of all Brazilian citizens, regardless of their race, gender, sexual orientation, or beliefs;
 (2)urges the Brazilian Government to protect indigenous peoples’ rights as guaranteed under the Brazilian Constitution, including the right to their own social organizations, customs, languages, and beliefs, and the right to their traditional lands;
 (3)urges Brazil’s authorities to protect workers’ rights as stipulated under the International Labour Organization conventions, which Brazil has ratified, including the right to organize and bargain collectively;
 (4)urges Brazil’s Government to take all possible actions to reduce deforestation of the Amazon rainforest within the country’s borders and take all necessary measures to ensure the elimination of illegal deforestation by 2030, in accordance with Brazil’s obligations under the United Nations Framework Convention on Climate Change;
 (5)calls on the United States Government to oppose loans from the World Bank Group or the Inter-American Development Bank used to fund projects that are likely to contribute to further deforestation or fires within the rainforests located in the Amazon Basin;
 (6)urges Brazil’s judicial and police authorities to fully investigate the murder of Marielle Franco and work to identify and prosecute those who ordered her assassination;
 (7)urges Brazil’s judicial authorities, in particular the ministers of the Supreme Federal Court, to investigate allegations of unethical conduct by Sergio Moro, Federal prosecutor Deltan Dallagnol, and other agents involved in the judicial proceedings against former president da Silva;
 (8)directs the inspector general of the United States Department of Justice to perform a full review of the Department’s activities in Brazil to determine whether United States Government agents have at any point encouraged or abetted unethical conduct perpetrated by Brazilian judicial agents including members of the Lava Jato task force;
 (9)calls on Brazil’s Supreme Federal Court to urgently undertake an assessment of the merits of da Silva’s convictions and the fairness of the proceedings brought against him, and to release da Silva while his appeals are pending, as stipulated under Brazil’s Constitution;
 (10)calls on relevant international human rights organizations, such as the United Nations Human Rights Committee and the Inter-American Commission on Human Rights, to closely monitor the human rights situation in Brazil; and
 (11)expresses its sense that the United States should rescind Brazil’s designation as a Major Non-NATO Ally and suspend all assistance to Brazil’s military and police forces unless the Department of State formally certifies that effective measures are being taken to curtail unjustified extrajudicial killings by Brazilian State security agents, investigate and prosecute the killings of activists, and comply with international human rights norms.
			